
	

113 HR 2852 IH: Protecting Older Workers Against Discrimination Act
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2852
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. George Miller of
			 California (for himself, Ms.
			 DeLauro, Mr. Nadler,
			 Mr. Conyers,
			 Mr. Langevin,
			 Ms. Clarke, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Age Discrimination in Employment Act of 1967
		  and other laws to clarify appropriate standards for Federal employment
		  discrimination and retaliation claims, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Older Workers Against
			 Discrimination Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)In enacting
			 section 107 of the Civil Rights Act of 1991 (adding section 703(m) of the Civil
			 Rights Act of 1964), Congress reaffirmed its understanding that unlawful
			 discrimination is often difficult to detect and prove because discriminators do
			 not usually admit their discrimination and often try to conceal their true
			 motives. Section 703(m) of the Civil Rights Act of 1964 expressly approved
			 so-called “mixed motive” claims, providing that an unlawful employment practice
			 is established when a protected characteristic was a motivating factor for any
			 employment practice, even though other factors also motivated the
			 practice.
				(2)Congress enacted
			 amendments to other civil rights statutes, including the Age Discrimination in
			 Employment Act of 1967 (referred to in this section as the ADEA),
			 the Americans with Disabilities Act of 1990, and the Rehabilitation Act of
			 1973, but Congress did not expressly amend those statutes to address mixed
			 motive discrimination.
				(3)In the case of
			 Gross v. FBL Financial Services, Inc., 557 U.S. 167 (2009), the Supreme Court
			 held that, because Congress did not expressly amend the ADEA to address mixed
			 motive claims, such claims were unavailable under the ADEA, and instead the
			 complainant bears the burden of proving that a protected characteristic or
			 protected activity was the “but for” cause of an unlawful employment practice.
			 This decision has significantly narrowed the scope of protections afforded by
			 the statutes that were not expressly amended in 1991 to address mixed motive
			 claims.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to clarify
			 congressional intent that mixed motive claims shall be available, and that a
			 complaining party need not prove that a protected characteristic or protected
			 activity was the “but for” cause of an unlawful employment practice, under the
			 ADEA and similar civil rights provisions;
				(2)to reject the
			 Supreme Court’s reasoning in the Gross decision that Congress’ failure to amend
			 any statute other than title VII of the Civil Rights Act of 1964 (with respect
			 to discrimination claims), in enacting section 107 of the Civil Rights Act of
			 1991, suggests that Congress intended to disallow mixed motive claims under
			 other statutes; and
				(3)to clarify that
			 complaining parties—
					(A)may rely on any
			 type or form of admissible evidence to establish their claims of an unlawful
			 employment practice;
					(B)are not required
			 to demonstrate that the protected characteristic or activity was the sole cause
			 of the employment practice; and
					(C)may demonstrate an
			 unlawful employment practice through any available method of proof or
			 analytical framework.
					3.Standards of
			 proof
			(a)Age
			 discrimination in employment Act of 1967
				(1)Clarifying
			 prohibition against impermissible consideration of age in employment
			 practicesSection 4 of the Age Discrimination in Employment Act
			 of 1967 (29 U.S.C. 623) is amended by inserting after subsection (f) the
			 following:
					
						(g)(1)Except as otherwise
				provided in this Act, an unlawful practice is established under this Act when
				the complaining party demonstrates that age or an activity protected by
				subsection (d) was a motivating factor for any practice, even though other
				factors also motivated the practice.
							(2)In establishing an unlawful practice
				under this Act, including under paragraph (1) or by any other method of proof,
				a complaining party—
								(A)may rely on any type or form of
				admissible evidence and need only produce evidence sufficient for a reasonable
				trier of fact to find that an unlawful practice occurred under this Act;
				and
								(B)shall not be required to demonstrate
				that age or an activity protected by subsection (d) was the sole cause of a
				practice.
								.
				(2)RemediesSection
			 7 of such Act (29 U.S.C. 626) is amended—
					(A)in subsection
			 (b)—
						(i)in
			 the first sentence, by striking The and inserting (1)
			 The;
						(ii)in
			 the third sentence, by striking Amounts and inserting the
			 following:
							
								(2)Amounts
								;
						(iii)in
			 the fifth sentence, by striking Before and inserting the
			 following:
							
								(4)Before
								;
				and
						(iv)by
			 inserting before paragraph (4), as designated by clause (iii) of this
			 subparagraph, the following:
							
								(3)On a claim in which an individual
				demonstrates that age was a motivating factor for any employment practice,
				under section 4(g)(1), and a respondent demonstrates that the respondent would
				have taken the same action in the absence of the impermissible motivating
				factor, the court—
									(A)may grant declaratory relief,
				injunctive relief (except as provided in subparagraph (B)), and attorney’s fees
				and costs demonstrated to be directly attributable only to the pursuit of a
				claim under section 4(g)(1); and
									(B)shall not award damages or issue an
				order requiring any admission, reinstatement, hiring, promotion, or
				payment.
									;
				and
						(B)in subsection
			 (c)(1), by striking Any and inserting Subject to
			 subsection (b)(3), any.
					(3)DefinitionsSection
			 11 of such Act (29 U.S.C. 630) is amended by adding at the end the
			 following:
					
						(m)The term
				demonstrates means meets the burdens of production and
				persuasion.
						.
				(4)Federal
			 employeesSection 15 of such Act (29 U.S.C. 633a) is amended by
			 adding at the end the following:
					
						(h)Sections 4(g) and
				7(b)(3) shall apply to mixed motive claims (involving practices described in
				section 4(g)(1)) under this
				section.
						.
				(b)Title VII of the
			 Civil Rights Act of 1964
				(1)Clarifying
			 prohibition against impermissible consideration of race, color, religion, sex,
			 or national origin in employment practicesSection 703 of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e–2) is amended by striking subsection
			 (m) and inserting the following:
					
						(m)Except as
				otherwise provided in this title, an unlawful employment practice is
				established under this title when the complaining party demonstrates that race,
				color, religion, sex, or national origin or an activity protected by section
				704(a) was a motivating factor for any employment practice, even though other
				factors also motivated the practice.
						.
				
				(2)Federal
			 employeesSection 717 of such Act (42 U.S.C. 2000e–16) is amended
			 by adding at the end the following:
					
						(g)Sections 703(m)
				and 706(g)(2)(B) shall apply to mixed motive cases (involving practices
				described in section 703(m)) under this
				section.
						.
				(c)Americans With
			 Disabilities Act of 1990
				(1)DefinitionsSection
			 101 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111) is amended
			 by adding at the end the following:
					
						(11)DemonstratesThe
				term demonstrates means meets the burdens of production and
				persuasion.
						.
				(2)Clarifying
			 prohibition against impermissible consideration of disability in employment
			 practicesSection 102 of such Act (42 U.S.C. 12112) is amended by
			 adding at the end the following:
					
						(e)Proof
							(1)EstablishmentExcept
				as otherwise provided in this Act, a discriminatory practice is established
				under this Act when the complaining party demonstrates that disability or an
				activity protected by subsection (a) or (b) of section 503 was a motivating
				factor for any employment practice, even though other factors also motivated
				the practice.
							(2)DemonstrationIn
				establishing a discriminatory practice under paragraph (1) or by any other
				method of proof, a complaining party—
								(A)may rely on any
				type or form of admissible evidence and need only produce evidence sufficient
				for a reasonable trier of fact to find that a discriminatory practice occurred
				under this Act; and
								(B)shall not be
				required to demonstrate that disability or an activity protected by subsection
				(a) or (b) of section 503 was the sole cause of an employment
				practice.
								.
				(3)Certain
			 antiretaliation claimsSection 503(c) of such Act (42 U.S.C.
			 12203(c)) is amended—
					(A)by striking
			 The remedies and inserting the following:
						
							(1)In
				generalExcept as provided in paragraph (2), the
				remedies
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Certain
				antiretaliation claimsSection 107(c) shall apply to claims under
				section 102(e)(1) with respect to title
				I.
							.
					(4)RemediesSection
			 107 of such Act (42 U.S.C. 12117) is amended by adding at the end the
			 following:
					
						(c)Discriminatory
				motivating factorOn a claim in which an individual demonstrates
				that disability was a motivating factor for any employment practice, under
				section 102(e)(1), and a respondent demonstrates that the respondent would have
				taken the same action in the absence of the impermissible motivating factor,
				the court—
							(1)may grant
				declaratory relief, injunctive relief (except as provided in paragraph (2)),
				and attorney’s fees and costs demonstrated to be directly attributable only to
				the pursuit of a claim under section 102(e)(1); and
							(2)shall not award
				damages or issue an order requiring any admission, reinstatement, hiring,
				promotion, or
				payment.
							.
				(d)Rehabilitation
			 Act of 1973
				(1)In
			 generalSections 501(g), 503(d), and 504(d) of the Rehabilitation
			 Act of 1973 (29 U.S.C. 791(g), 793(d), and 794(d)), are each amended by adding
			 after the words title I of the Americans with Disabilities Act of 1990
			 (42 U.S.C. 12111 et seq.) the following: , including the
			 standards of causation or methods of proof applied under section 102(e) of that
			 Act (42 U.S.C. 12112(e)),.
				(2)Federal
			 employeesThe amendment made by paragraph (1) to section 501(g)
			 shall be construed to apply to all employees covered by section 501.
				4.ApplicationThis Act, and the amendments made by this
			 Act, shall apply to all claims pending on or after the date of enactment of
			 this Act.
		
